DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 6-10 & 12-22 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 & 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “sharp” in Claims 1, 7 & 13 renders the claims indefinite because it is a term of degree and its not clear what would qualify as “sharp”. For the purposes of examination, “pointed/sharp” has been construed to be pointed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10, 13 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101722818A to Liu in view of US Patent Number 8,852,689 B2 to Srinivas.

A) As per Claims 1, 7 & 13, Liu teaches a method of manufacturing and an air conditioning system, the air conditioning system comprising: 
102693US01 (U311159US)2an air cycle machine (Liu: Pg. 7, lines 6-9); and 
a heat exchanger (Liu: Figure 1, Item 200) operably coupled to the air cycle machine, the heat exchanger comprising at least one flow path component (Liu: best shown as Item 220 in Figure 5) in the aircraft (The Examiner notes that the component must merely be capable of being used in the manner 
102693US01 (U311159US)3performing an additive manufacturing process to form the flow path component comprising a flow path component body with a flow surface (Liu: Abstract, additive coatings including base coating and nanoparticle coating), the flow surface configured to be exposed to an air flow within a flow channel between an inlet and an outlet of the flow path component; and 
embedding a plurality of antimicrobial nanoparticles in the flow surface such that the antimicrobial nanoparticles within the flow channel and form a nanoscale texturing on the flow surface, the nanoscale texturing comprising a combination of the antimicrobial nanoparticles embedded in the flow surface (Liu: pg.1, first paragraph). 
Liu does not teach the particles at least partially exposed external to the flow surface and;
a plurality of substantially pointed/sharp conical structures formed in a polymer cure material between the antimicrobial nanoparticles, the substantially conical structures configured to perforate microbe cells between the antimicrobial nanoparticles embedded within the flow surface.
However, Srinivas teaches the particles at least partially exposed external to the flow surface and a plurality of pointed/sharp structures formed in polymer material that in combination would be between the antimicrobial nanoparticles, the structures configured to perforate microbe cells between the antimicrobial nanoparticles embedded within the flow surface (Srinivas: Col 12, lines 20-27 extend from surface with sharp edges; polymer particles Col. 12, lines 35-39).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu by adding pointed shaped structures, as taught by Srinivas, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Liu with these aforementioned teachings of Srinivas with the motivation of providing additional antimicrobial function from the surface.
Liu in view of Srinivas does not explicitly teach that the plurality of structures are substantially conical structures.


B) As per Claims 2 & 8, Liu in view of Srinivas teaches that the antimicrobial nanoparticles comprise one or more of silver and silver oxide nanoparticles (Liu: pg.1, first paragraph).

C) As per Claims 4 & 10, Liu in view of Srinivas teaches that the flow surface comprises a hydrophobic surface containing the antimicrobial nanoparticles (Liu: pg. 3, lines 16-17).

D) As per Claim 21, Liu in view of Srinivas teaches that the flow path component is a component of a recirculation path of an aircraft air conditioning system, the recirculation path configured to extract cabin air from the aircraft to use in combination with bleed air from an aircraft engine or in place of the bleed air when the bleed air is unavailable or insufficient (The Examiner notes that the component must merely be capable of being used in the manner described, and in this case, the component is certainly capable of being used in the recirculation ductwork of an aircraft air conditioning system).

E) As per Claim 22, Liu in view of Srinivas teaches that an airflow progression between bleed air extracted from a compressor stage of an aircraft engine through an aircraft air conditioning system to a cabin of the aircraft comprises (The Examiner notes that the component must merely be capable of being used in the manner described, and in this case, the component is certainly capable of being used in the an air conditioning system of an aircraft before entrance to the cabin).


Claims 3, 9 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Srinivas as applied to claims 1, 7 or 13 above, and further in view of US Patent Number 10,371,452 B2 to Veilleux.

A) As per Claims 3, 9 & 18, Liu in view of Srinivas teaches the antimicrobial nanoparticles comprise one or more of silver and silver oxide nanoparticles (Liu: pg.1, first paragraph). 
Liu in view of Srinivas does not teach that the flow path component body is composed of a non-metallic material.
However, Veilleux teaches a flow path component body is composed of a non-metallic material (Veilleux: Col. 4, lines 42-45).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu in view of Srinivas by making the flow path component body non-metallic, as taught by Veilleux, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Liu in view of Srinivas with these aforementioned teachings of Veilleux since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the non0metallic body of Veilleux for the metal body on Liu. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 19, Liu in view of Srinivas teaches all the limitations except that the additive manufacturing process comprises stereo lithography.
However, Veilleux teaches an additive manufacturing process comprises stereo lithography (Veilleux: Col. 4, lines 42-45).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu in view of Srinivas by using stereo lithography, as taught 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

C) As per Claim 20, Liu in view of Srinivas teaches all the limitations except that the additive manufacturing process comprises fused deposition modelling.
However, Veilleux teaches an additive manufacturing process comprises fused deposition modelling (Veilleux: Col. 4, lines 56-57).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu in view of Srinivas by using fused deposition modelling, as taught by Veilleux, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Liu in view of Srinivas with these aforementioned teachings of Veilleux since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fused deposition modelling of Veilleux for the standard manufacturing of Liu.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 6 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Srinivas as applied to claims 1 or 7 above, and further in view of US Patent Publication Number 2019/0010335 A1 to Bovero.

A) As per Claims 6 & 12, Liu in view of Srinivas teaches all the limitations except that the antimicrobial nanoparticles embedded in the flow surface are bonded to the flow path component body by an adhesive material.
However, Bovero teaches antimicrobial nanoparticles embedded in the flow surface are bonded to the flow path component body by an adhesive material (Bovero: Figure 2, Item 110, is epoxy applied before particles).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu in view of Srinivas by using an adhesive to bond the particles to the component body, as taught by Bovero, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Liu in view of Srinivas with these aforementioned teachings of Bovero with the motivation of maintaining the desired surface even with surface wear due to the particles being evenly embedded through the adhesive.


Claims 14-15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Srinivas as applied to claim 13 above, and further in view of US Patent Publication Number 2004/0121077 A1 to Park.

A) As per Claim 14, Liu in view of Srinivas teaches embedding the antimicrobial nanoparticles in the flow surface of the flow path component body comprises: 
applying the antimicrobial nanoparticles to the flow surface of the flow path component body (Liu: Abstract).

However, Park teaches thermally or photo-assist curing the flow path component after the antimicrobial nanoparticles are applied (Park: Paragraph 0042-0043).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu in view of Srinivas by applying the particles with thermal or photo-curing, as taught by Park, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Liu in view of Srinivas with these aforementioned teachings of Park with the motivation of speeding up manufacturing time thereby saving costs of the manufacturing process.

B) As per Claim 15, Liu in view of Srinivas teaches that applying the antimicrobial nanoparticles to the flow surface of the flow path component body further comprises distributing the antimicrobial nanoparticles on the flow surface using a dust-blowing process (Srinivas: Col. 15, lines 25-30).

C) As per Claim 17, Liu in view of Srinivas and Park teaches that applying the antimicrobial nanoparticles to the flow surface of the flow path component body further comprises applying a hydrophobic surface containing the antimicrobial nanoparticles to the flow surface of the flow path component body (Liu: pg. 3, lines 16-17; Teflon part of component body).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Srinivas and Park as applied to claim 15 above, and further in view of Bovero.

A) As per Claim 16, Liu in view of Srinivas and Park teaches all the limitations except that applying an adhesive material on the flow surface of the flow path component body prior to circulating the antimicrobial nanoparticles using the dust-blowing process.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liu in view of Srinivas and Park by using an adhesive to bond the particles to the component body, as taught by Bovero, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Liu in view of Srinivas and Park with these aforementioned teachings of Bovero with the motivation of maintaining the desired surface even with surface wear due to the particles being evenly embedded through the adhesive.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that the flow component of Liu is not capable of use within an aircraft system because of the difference in environment and operating conditions. The Examiner respectfully disagrees. One of ordinary skill in the art would be capable of taking the heat exchange system from Liu into an aircraft system. Its all made from materials able to withstand the operating conditions mentioned. Therefore, all limitations in the claim are met and the rejection is proper.
B) The Applicant asserts that Liu uses Teflon to reduce the coefficient of friction within the system and adding nanoscale texturing would teach against the purpose of the Teflon in Liu. The Examiner respectfully disagrees. There are many benefits to the Teflon, including hydrophobia, non-stick, heat-resistance, corrosion resistance and abrasion resistance. Adding nanoscale texturing to further increase air purification is not going to break the system by removing these benefits. The Examiner notes the main property that Liu is concerned with is it being hydrophobic such that water from the heat exchanger does not stick to the coating. This primary purpose is not changed by the combination and therefore the rejection is proper and has been maintained.

D) The Applicant asserts that it is not an obvious design choice element to have the structures from Srinivas be conical because there is no prior art teaching explicitly teaching such a shape. The Examiner respectfully disagrees. Srinivas clearly teaches a wide range of alternate shapes that the structure could be formed in, some very similar to a cone (ex. a pyramid). A cone would perform exactly the same as this shapes and therefore the specific shape of the structure is merely an obvious design element of based on the already sharp/pointed shapes Srinivas teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762